                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

                                        )
Debra Gail Hammond,                     )                   C/A No.: 0:17-cv-02049-TLW
                                        )
                    Plaintiff,          )
                                        )
             v.                         )
                                        )                           ORDER
Nancy A. Berryhill,                     )
Acting Commissioner of Social Security, )
                                        )
                    Defendant.          )
____________________________________)

       Plaintiff Debra Gail Hammond brought this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of the Commissioner of Social Security’s final decision denying Plaintiff’s claims

for disability insurance benefits. ECF No. 1. This matter is before the Court for review of the

Report and Recommendation (R&R) filed by United States Magistrate Judge Gossett, ECF No.

22, to whom this case was previously assigned pursuant to the provisions of 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2), (D.S.C.). In the R&R, the Magistrate Judge

recommends affirming the decision of the Commissioner. Neither party filed objections to the

R&R.

       This Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s R&R to which a specific objection is registered and may accept, reject, or modify, in whole

or in part, the recommendations contained in that Report. See 28 U.S.C. § 636. In the absence of

objections to the R&R, this Court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).
       In light of the standard above, this Court has carefully reviewed the Magistrate Judge’s

R&R. Noting that no objections were received, the R&R is hereby ACCEPTED. For the reasons

articulated by the Magistrate Judge, the Commissioner’s decision is affirmed.

       IT IS SO ORDERED.

                                                            s/Terry L. Wooten
                                                           ___________________________
                                                           Terry L. Wooten
                                                           Chief United States District Judge

January 25, 2019
Columbia, South Carolina
